Frankenthaler, S.
The respondent in this discovery proceeding admits possession of property belonging to decedent’s estate. The sole objection to the demand for a turnover of the property rests in respondent’s contention that, Dutch taxing authorities having issued an “ attachment ” against the property in question, this court must pass upon the validity of the attachment or await a release thereof before directing a turnover. This court is not the appropriate tribunal in which to test the validity of a tax decree by a foreign taxing authority. Assuming the validity of the tax ,the courts of this State will not enforce taxes assessed by foreign sovereigns (State of Colorado v. Harbeck, 232 N. Y. 71, 85; Matter of Baer, 161 Misc. 797; Municipal Council of Sydney v. Bull, [1909] 1 K. B. 7; Queen of Holland v. Drukker, [1928] Ch. 877; Moore v. Mitchell, 30 F. 2d 600, affd. 281 U. S. 18) nor condition their decrees upon compliance with procedures prescribed in those jurisdictions (Matter of Spitzer, 170 Misc. 160; Matter of Daltroff, 43 N. Y. S. 2d 75; Matter of Harjes, N. Y. L. J., August 4, 1938, p. 306, col. 2), especially where such taxes are levied against property located in this State (Matter of Spitzer, supra). “ The revenue laws of one country have no force in another ” (Marshall v. Sherman, 148 N. Y. 9, 25) and “ respondent has no right to insist upon compliance with *464the [Dutch] tax laws as a condition to delivery of the property to the personal representative of the decedent.” (Matter of Bloch, 48 N. Y. S. 2d 823, 824.)
Necessary tax waiver shall be furnished by petitioner to respondent.
Submit decree on notice directing delivery of the property to the petitioner accordingly.